IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-45,413-02


EX PARTE EMORY TOWNSEND, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 97-F-579-102 IN THE 102ND DISTRICT COURT

FROM BOWIE COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of
the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault and sentenced to
ten years' imprisonment. He did not appeal his conviction.
	Applicant contends (1) that trial counsel was ineffective; (2) that the State breached the plea
agreement; (3) that this Court erred in not adopting the trial court's findings in the -01 application and in
denying Applicant's claim in that application; and (4) that there is newly-discovered evidence in the record
that would have affected the result of the proceeding.
	On April 18, 2007, the trial court entered findings of fact and conclusions of law, recommending
that the application be dismissed. We agree in part. Applicant's first and second grounds are dismissed.
Tex. Code Crim. Proc. art. 11.07, § 4. His third and fourth grounds are denied. Accordingly, we dismiss
in part and deny in part.

Filed: November 7, 2007
Do not publish